DETAILED ACTION
This office action is in response to communication filed on 30 June 2022.

The following is a FINAL office action upon examination of application number 15/928897.  Claims 1, 3 – 7, 11, 13 – 17, 21, and 23 – 27 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 30 June 2022, Applicant amended claims 1, 7, 11, 17, 21, and 27.  Claims 2, 8 – 10, 12, 18 – 20, 22, and 28 – 30 are canceled.  

Amendments to claims 1, 7, 11, 17, 21, and 27 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1, 3 – 7, 11, 13 – 17, 21, and 23 – 27 are maintained.


Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection, Applicant argues that claims are not directed to a judicial exception and as a whole amount to significantly more than any judicial exception.  Examiner respectfully disagrees. Applicant refers to Example 40 in USPTO subject matter eligibility guidance as comparable to Applicant’s claims.  This example shows improvement to a technology, and not to a business method as in Applicant’s claims.  Customizing processes merely means that the process is being decided individually, but that absolutely can be manual.  This is how it has been and continues to be done in the absence of technology.  A potential “loss of sales may occur” is again a business problem attempting to be solved, not a technical one.  Setting a time for when to perform certain steps is not a technical improvement.  Applicant does not explain what technology is improved upon but again states that it is better for individual stores.  These are all views of a perceived business improvement and not a technical improvement.  As Examiner has previously stated, comparison of two planograms, essentially diagrams, is a mere observation and not technical nor requiring technology.  There is no evidence that Applicant’s claims constitute an improvement to technology or that the creation of and comparison of planograms effective to detect changes in sales patterns and customized recommendations result a technical improvement as Applicant alleges.  Sending instructions to a user for how to best rearrange their shelves to improve shelves could be considered an improvement to previous business systems, but not to previous technology, nor is it a requirement for technology.  A person could ignore the instructions provided, or they could perform them with error.  The result is merely the output of instructions and the actions of a person outside of the claimed subject matter is immaterial.  Example 42 from USPTO subject matter eligibility guidance is provided, but it is not relevant to Applicant’s instant claims as there are no technical improvements claimed.  Applicant alleges that comparing planograms sooner than usual based on a set shortened timeline, customizing planograms to a particular store, and targeting alerts with customized content to specific individuals are evidence of technical improvements.  However, Applicant does not explain how technology is improved, only how the process or the business method is improved.  The only generic technology claimed in this argument is the electronic devices of individuals that receive alerts.  This non-specific device is likely a well-known personal user device such as a smartphone, but Applicant only utilizes it as receiving alerts.  One can be alerted without technology, and the claimed technology is not specific as to be tied to the functionality in any way. Alerting earlier, customizing results, and sending alerts to specific people are not technical improvements, because these are just choices being made about particular parameters.  The computer purported to enact these claims is not improved upon just because the Applicant feels that these steps improve a process in a business setting such as marketing.  Applicant then refers to Example 21 from the USPTO subject matter eligibility guidance.  The stock quotes as part of fractions of a second of data transfer are different than an alert that would be after a month (as Applicant offered in arguments as an example). Setting a time that is relevant to the business process and business decisions does not connect to any requirement for technology, and Applicant is failing to explain even what technology is improved upon.  
Again, Examiner must recommend resolving this entire subject matter eligibility issue by only claiming the previously claimed drone or claiming both the camera and the drone as one unit performing the image capture.  This is a simple method of removing the only remaining rejection under 35 U.S.C. 101, and Examiner yet again strongly urges Applicant to take this advice.  As Applicant has not provided convincing arguments as to the technical and significantly more features of the rest of their claims as they allege, all pending claims remain properly rejected under 35 U.S.C. 101.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 7, 11, 13 – 17, 21, and 23 – 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite assigning importance values to shelf positions in a physical facility for a product category where importance is numerical value, forecasting a future demand, identifying optimal item pair adjacencies, ranking each item by performance, allocating items to shelf positions based on importance values, optimal item pair adjacencies, and performance ranks, generating a planogram for items in the category comprising a layout for where items are stored and displayed, when a predetermined time expires: performing a second allocation, forecasting a second demand, generating a second planogram comprising a layout for where items are stored and displayed, comparing the two planograms, identifying changes based on the comparison and sending alerts including an image and/or a required order quantity to meet demand providing customized recommendations, and capturing pictures of shelves where pictures are used to compare changes to shelves from second planogram. Dependent claims provide more context for comparison including determining importance values and determining statistical values.  The claims amount to generalized marketing activities, which is a certain method of organizing human activity. A method of organizing human activity grouping is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer. Generically recited elements do not add a meaningful limitation of the abstract idea because they amount to a simple implementation of the abstract ideas on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a computing device, memory, processor, electronic devices, camera, server, and planogram generation module, are merely utilized in a simple application of computer automation where the general use of the additional elements are not improved upon and are used in a well-understood, routine, and conventional manner.  The claim to a camera is not clarifying as it is only configured to capture pictures, and that could be performed by a person operating a camera in a well-understood, routine, and conventional manner, as is specified in Applicant’s disclosure in paragraph 21 that “a portable camera may be used instead of a drone.”  This does not indicate that the camera is anything more than a simple tool. The claim to a physical facility is not connected to the functionality of the claims, as the physical facility is extra solution activity that merely contains shelves with items for display that only the data about the shelf positions is functional in the claims.  The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) similarly claims storage and retrieval of information in memory and arranging a hierarchy of groups which was found to be well-understood, routine, and conventional activity as comparable to Applicant’s current claim to determining importance values for the purposes of generating a planogram and grouping items in a shelf arrangement design for retail sales.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623